

116 HR 8889 IH: Sgt. Isaac Woodard, Jr. and Sgt. Joseph H. Maddox GI Bill Repair Act of 2020
U.S. House of Representatives
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8889IN THE HOUSE OF REPRESENTATIVESDecember 7, 2020Mr. Moulton (for himself and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend to Black veterans of World War II, and surviving spouses and certain direct descendants of such veterans, eligibility for certain housing loans and educational assistance administered by the Secretary of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Sgt. Isaac Woodard, Jr. and Sgt. Joseph H. Maddox GI Bill Repair Act of 2020.2.Housing loans guaranteed by the Secretary of Veterans Affairs for Black veterans of World War II and survivors and certain direct descendants of such veterans(a)EstablishmentChapter 37 of title 38, United States Code, is amended as follows:(1)DefinitionSection 3701(b) of such title is amended by adding at the end the following new paragraphs:(7)The term veteran also includes, for purposes of housing loans, a former member of the Armed Forces who—(A)is Black; and(B)served on active duty at any time during World War II.(8)The term veteran also includes, for purposes of housing loans, an individual who—(A)is the surviving spouse, child, grandchild, or other direct descendant of a veteran described in paragraph (7); and(B)is living on the date of the enactment of the Sgt. Isaac Woodard, Jr. and Sgt. Joseph H. Maddox GI Bill Repair Act of 2020..(2)Basic entitlementSection 3702(a)(2)(E) of such title is amended by striking section 3701(b)(5) and inserting paragraph (5), (7), or (8) of section 3701(b).(b)DeadlineThe Secretary shall carry out the amendment made by this section not later than 90 days after the date of the enactment of this Act.(c)RegulationsThe Secretary of Veterans Affairs shall prescribe regulations to carry out the amendment made by this section.(d)GAO reportNot later than one year after the deadline under subsection (b), the Comptroller General of the United States shall submit to Congress a report regarding—(1)the number of individuals who received housing loan benefits pursuant to the amendment made by this section; and(2)the total value of housing loan benefits administered by the Secretary pursuant to the amendment made by this section.3.Educational assistance for survivors and certain direct descendants of Black veterans of World War II(a)EstablishmentSubsection (b) of section 3311 of title 38, United States Code, is amended by adding at the end the following new paragraph:(11)An individual described in section 3701(b)(8) of this title..(b)DeadlineThe Secretary shall carry out the amendment made by this section not later than 90 days after the date of the enactment of this Act.(c)RegulationsThe Secretary of Veterans Affairs shall prescribe regulations to carry out the amendment made by this section.(d)GAO reportNot later than one year after the deadline under subsection (b), the Comptroller General of the United States shall submit to Congress a report regarding—(1)the number of individuals who received educational assistance pursuant to the amendment made by this section; and(2)the total amount of educational assistance paid by the Secretary pursuant to the amendment made by this section.4.Blue Ribbon panel on benefits and assistance for female and minority veterans(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a panel of independent experts on—(1)inequities in the distribution of benefits and assistance administered by the Secretary; and(2)military service by female and minority members of the Armed Forces.(b)DutiesThe panel shall develop recommendations regarding additional benefits and assistance for individuals described in subsection (a)(2), and related legislation.(c)ReportNot later than one year after the date of the enactment of this Act, the panel shall submit to Congress and the President a report containing the recommendations developed under this section.